EXHIBIT 10.3

 

ENDORSEMENT TO 10% SENIOR SECURED CONVERTIBLE NOTE

 

Precision Optics Corporation, Inc.
New York, New York
September 30, 2011

 

The 10% Senior Secured Convertible Note dated June 25, 2008 and amended
December 11, 2008, June 25, 2010, July 26, 2010, September 15, 2010, October 15,
2010, November 15, 2010, November 30, 2010, December 1, 2010, December 3, 2010,
and December 17, 2010, January 10, 2011, January 24, 2011, February 7, 2011, 
February 25, 2011, March 11, 2011, March 31, 2011, April 14, 2011, April 29,
2011, May 13, 2011, June 3, 2011,  June 28, 2011, July 6, 2011, July 20, 2011,
July 25, 2011, and July 27, 2011, and August 31, 2011 (the “Note”) of Precision
Optics Corporation, Inc., a Massachusetts corporation (the “Company”), payable
to the order of Special Situations Fund III, QP, L.P. (the “Holder”) in an
aggregate principal amount of $275,000 and to which the Endorsement is affixed
is hereby amended in the following respects:

 

1.             The term “Stated Maturity Date” is hereby restated to be
“October 31, 2011.”

 

2.             Except as expressly amended by this Endorsement, the Note remains
in full force and effect and the Company hereby reconfirms its obligations
thereunder.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be duly executed,
and the Holder has caused this Endorsement to be duly accepted, by their
respective duly authorized representatives as of the day and year first above
written.

 

 

 

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

 

 

 

By

/s/ Joseph N. Forkey

 

 

 

 

 

 

 

Name Joseph N. Forkey

 

 

 

Title: Chief Executive Officer

Accepted:

 

 

 

 

 

SPECIAL SITUATIONS FUND III QP, L.P.

 

 

 

 

 

 

By:

/s/ Adam Stettner

 

 

 

 

 

 

 

Name: Adam Stettner

 

 

 

Title: General Partner

 

 

 

--------------------------------------------------------------------------------